Per Curiam. The appellant in this case has filed his abstract and brief, as required by the rules of this court and argued the case orally. The appellee has failed to file a brief, in the case, and on looking into the record we are not prepared to reverse the case on its merits without a further examination of its authorities, which should have been furnished by appellee. We do not feel it our duty to spend the time required to look up authorities which should have been furnished by appellee, and therefore reverse the case pro forma under rule 30 of this court and remand it for further proceedings. Justice Laoet dissents, and is of opinion that the judgment of the court below should be affirmed on the authority of the case of the town of Odel v. Schroeder, 68 Ill.. 353.